Title: 5th.
From: Adams, John Quincy
To: 


       I went and spent some time with Mr. Fontfreyde, in the forenoon. Dined with a large Company at the President’s. It was his musical day, for once a week, he has Company, some of whom sing after dinner. Mr. Young, Mr. Livingston, Mr. Sayre, Mr. Read and General Howe, all sung. The first is the best singer, but I was wishing to be gone, for a long time after dinner. It was however between 7 and 8 o’clock before we could get away. We then went, and drank tea, with Miss Eccles, who again play’d admirably well upon the harpsichord. Miss Riché sung again the two songs, she favoured us with last evening: she sung so prettily that when I return’d home, instead of continuing my Satirical lines, I immediately began upon the most insipid stile of panegyric: but a few days will cure me.
      